Citation Nr: 0122470	
Decision Date: 09/14/01    Archive Date: 09/19/01

DOCKET NO.  01-04 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether the veteran's son became helpless or permanently 
incapable of self-support prior to attaining the age of 
eighteen years.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel



INTRODUCTION

The veteran served on active duty from January 1938 to June 
1965.  He died in May 1993.  The veteran's son was born in 
October 1958.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a December 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  To the extent possible, all available relevant evidence 
necessary for an equitable disposition of the appellant's 
appeal has been obtained by the RO.

2.  The appellant was born in October 1958; his 18th birthday 
was in October 1976.

3.  The evidentiary record does not show that the appellant 
was permanently incapable of self-support at or before he 
attained the age of 18.


CONCLUSION OF LAW

The criteria for recognition of the appellant as a "child" 
based on permanent incapacity for self-support before 
attaining the age of 18 are not met.  38 U.S.C.A. §§ 101 (4) 
(A) (ii) (West 1991), 5107; 38 C.F.R. §§ 3.102, 3.356 (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

                                                    I.  
Factual Background

On a VA Form 21-534 submitted on behalf of the appellant, the 
appellant's mother reported that her son was born on October 
[redacted], 1958.

A student progress report relating to the appellant's 
performance in grades 1, 2, and 3 was submitted in support of 
the claim.  It was noted that the appellant had to repeat the 
second grade and needed improvement in many areas.

Social Security Administration records show that the 
appellant became disabled in April 1994 due to a combination 
of physical and mental disabilities.

Legal documents pertaining to the appellant's divorce in 
March 1988, a remarriage in December 1988, and a divorce in 
January 1995, are of record. 

In a letter dated in November 1994, which was addressed to 
the Governor of California, the appellant's mother indicated 
that her son (the appellant) had been a resident of 
California for the past 10 years and, for the majority of the 
time, had been gainfully employed.  It was further noted that 
the appellant had been in the process of obtaining a divorce 
over the previous year and was laid off his job.  

The appellant's mother has submitted several statements in 
support of the claim that her (and the veteran's) son became 
helpless or permanently incapable of self-support prior to 
attaining the age of eighteen years.  She indicated that her 
son had problems with earaches and fevers as a child and had 
problems with reading and comprehension as he became older.  
She further stated that her son subsequently developed 
migraines and "clusters", had continued to have dyslexia 
and a lot of allergies, autism, Tourette syndrome, mental 
retardation, and high blood pressure.  The appellant's mother 
also noted that she had been working for five years hoping to 
find someone to help with her son's medical and mental 
problems, and that testing had revealed his I.Q. was 72, 
which resulted in diagnoses of retardation, autism, dyslexia, 
and affective disorders.  She also indicated that her son 
lived with her and that she provided care for him. 

Additional lay statements submitted by family members, 
friends, and a neighbor of the appellant, dated in April 
2000, were received by the RO and are of record.  

N.C., a friend of the family for the past 25 years, knew the 
appellant in the 1970s when he performed as an actor with his 
son.  The declarant noted that he directed the appellant at 
that time and found him to have difficulty in comprehending 
written and verbal instructions.  Mr. C opined that the 
appellant definitely had a learning disability during that 
time.  The remainder of the statements related to physical 
and mental problems from the 1980s. 

The appellant's half sister reported in her April 2000 
statement that she watched the appellant develop from what 
appeared to be a normal young boy into a young man with an 
apparent learning disability.  She recalled that he was 
incapable of reading and comprehending directions or 
performing even simple tasks, struggled with junior high 
school, had problems understanding job applications, and 
continued to struggle after completing high school, to 
include requiring assistance in completing job applications.  
She also noted that the appellant had recurrent 
incapacitating headaches.

The appellant's sister-in-law reported in an April 2000 
statement that she has known the appellant since 1978 and she 
had witnessed his difficulties reading and following 
instructions, and his severe headaches.

A friend, J. R., reported in an April 2000 statement that she 
met the appellant in 1974, and that he had difficulty putting 
his Christmas present together at that time.  She recalled 
that she assisted him because he had trouble following 
instructions.  She further indicated that the appellant 
continued to have difficulties reading and following 
instructions, and had severe headaches.

A neighbor, J. C., reported in a May 2000 statement that she 
had known the appellant for a year and a half and, during 
that time, he had problems with reading due to dyslexia and 
had excruciating headaches.

T. R., who identified herself as the appellant's girlfriend 
for the past four years, reported in an May 2000 statement 
that she had become aware of the appellant's learning 
disability and had witnessed his seizures and excruciating 
cluster headaches. 

A friend of the appellant, J.T., reported in a May 2000 
statement that she had known the appellant for a few years 
and that, during this time, he had difficulties reading and 
following instructions, and had recurrent severe headaches.

In another lay statement dated in May 2000, the declarant 
reported that he had known the appellant for 18 years and 
that, during that time, he had reading and writing 
disabilities and had had seizures and severe headaches.

In a medical statement dated in April 2000, J. T. P, M. D. 
(Dr. P), reported that the appellant had been a patient of 
his for over one year and, during that time, suffered from a 
moderately severe learning disability and was dyslexic.  Dr. 
P added that, because of his disabilities, the appellant may 
require assistance during any type of court proceedings. 


                                                          II.  
Analysis

The Board notes that on November 9, 2000, the Veterans Claims 
Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100.  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).

The RO sent the appellant and his mother a letter in April 
2000 requesting evidence of the appellant's condition and 
resulting incapacity for self-support.  The RO specifically 
requested medical evidence of his condition when he reached 
18 and at present; information pertaining to any marriage(s); 
evidence relating to any institution for treatment, training 
or custodial care; any documents relating to his education; 
and employment information.  The only evidence submitted 
subsequent to this request was a lay statement, and a pupil 
progress report relating to the appellant's grade school 
performance in grades 1, 2, and 3.  The appellant's mother 
has not identified any relevant evidence that has not been 
collected.  The Board notes that a  Social Security 
Administration decision granting the appellant disability 
summarizes evidence not of record, but such evidence was 
supportive of his being found disabled in 1994, many years 
after his 18th birthday in October 1976.  There is no 
indication that there is any evidence available that relates 
to the appellant's condition at or proximate to the time he 
turned 18.

The appellant has had an opportunity to offer evidence, and 
has made arguments and submitted some evidence on the merits 
of her claim.  Pursuant to the appellant's mother's request, 
an RO hearing was scheduled in June 2001 but the hearing was 
canceled.  The RO informed the appellant of the evidence 
necessary to substantiate his claim its December 2000 
decision and in statement of the case issued in March 2001.  
The RO also sent the appellant and the appellant's mother a 
detailed letter requesting additional evidence and they have 
not identified any relevant evidence that is not of record.  
As to the appellant's eligibility to benefits from the SSA, 
such was established in 1994, many years after his 18th 
birth.  There is no reasonable possibility that further 
development would aid in substantiating the claim.  Thus, VA 
has complied with its duty to assist the appellant in the 
development of her claim.  38 U.S.C.A. § 5107(a) (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (codified as amended 
at 38 U.S.C. §§ 5103, 5103A).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant, and, as such, further 
development requiring expenditure of VA resources is not 
warranted.

For purposes of entitlement to VA benefits, the term "child" 
includes a person who is unmarried and who, before attaining 
the age of 18 years, became permanently incapable of self- 
support.  See 38 U.S.C.A. § 101(4) (West 1991); 38 C.F.R. § 
3.57(a) (2000).  A child of a veteran may be considered a 
"child" after age 18 for purposes of benefits under Title 38, 
United States Code, if found by a rating determination to 
have become, prior to age 18, permanently incapable of self- 
support.  See 38 U.S.C.A. § 101(4) (West 1991); 38 C.F.R. § 
3.315(a) (2000).

In order to be eligible for VA benefits under 38 U.S.C.A. § 
101 and 38 C.F.R. § 3.356(a), the "child" must be shown to be 
permanently incapable of self- support by reason of mental or 
physical defect at the date of attaining the age of 18 years. 
Further pertinent criteria are listed at 38 C.F.R. § 
3.356(b), which state as follows: Eligibility will be made 
solely on the basis of whether the child is permanently 
incapable of self-support through his own efforts by reason 
of physical or mental defects.  The question of permanent 
incapacity for self-support is one of fact for determination 
by the rating agency on competent evidence of record in the 
individual case. Rating criteria applicable to disabled 
veterans are not controlling.

Principal factors for consideration are: (1) The fact that a 
claimant is earning his or her own support is prima facie 
evidence that he or she is not incapable of self-support. 
Incapacity for self-support will not be considered to exist 
when the child by his or her own efforts is provided with 
sufficient income for his or her reasonable support.

(2) A child shown by proper evidence to have been permanently 
incapable of self-support prior to the date of attaining the 
age of 18 years, may be so held at a later date even though 
there may have been a short intervening period or periods 
when his or her condition was such that he or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self- 
support otherwise established.

(3) It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.

(4) The capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.  38 C.F.R. § 3.356. 
(2000).

The veteran died in May 1993.  The appellant (the child of 
the veteran) was born in October 1958.  Thus, he attained the 
age of 18 in October 1976.

Following a review of the evidence summarized above and 
consideration of the contentions made on behalf of the 
appellant, it is the Board's judgment that the appellant's 
claim must be denied.  The Board notes at the outset that the 
determination of the appellant's status regarding permanent 
incapacity turns on evidence of his physical condition at age 
18 or before.  Dobson v. Brown, 4 Vet. App. 443 (1993).  The 
statements made on behalf of the appellant relate to his 
having learning difficulties and problems with seizures and 
severe headaches.  To the extent that some of the statements 
can be construed as asserting that he was incapable of self-
support at or before he attained the age of 18, they are of 
no probative value as there is no indication that the 
laypersons have the medical expertise to determine whether 
the appellant was permanently incapacitated during his 
childhood as a result of illness or disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  While the laypersons 
are competent to describe what they observed, there is no 
clinical opinion to corroborate the claim made by the 
appellant's mother that her son was permanently incapable of 
self-support at or before the age of 18.

With regard to the clinical evidence of record, the only 
medical evidence that has been submitted in support of the 
claim relates to the appellant's condition in recent years or 
more than 20 years after he turned 18.  This evidence does 
not show that the appellant's physical and mental 
disabilities rendered him permanently incapable of self-
support before the age of 18.  As noted above, while the 
Social Security Administration has found the appellant 
entitled to disability, the evidence upon which that decision 
was based was determined to show that he became disabled in 
1994, many years after his 18th birthday in October 1976.  
Some of the lay statements indicate that the appellant 
completed high school, albeit with some difficulty, and a 
letter from the appellant's mother, dated in November 1994, 
indicates that the appellant had been gainfully employed for 
most of previous ten years.  There is no indication that 
there is any competent evidence available that relates to the 
appellant's physical or mental condition at or proximate to 
the time he turned 18.  In short, the record does not contain 
clinical evidence or opinion from which it can reasonably be 
concluded that the criteria of 38 C.F.R. § 3.356 are met.

While the numerous lay statements attesting to the 
appellant's mental and physical problems were submitted many 
years after his 18th birthday, the Board does not doubt that 
he had learning difficulties and some physical problems.  
However, the question here is whether he was permanently 
incapacitated for self-support prior to age 18.  No competent 
supportive evidence has been submitted to show that he was 
helpless, within the meaning of the cited legal authority, 
prior to attaining the age of eighteen years.  

As the preponderance of the evidence is against the 
appellant's claim, the benefit-of-the-doubt rule does not 
apply, and the claim for VA benefits on the basis of 
permanent incapacity for self-support before attaining the 
age of 18 must be denied.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).


ORDER

Entitlement to VA benefits based on permanent incapacity for 
self-support prior to age 18 is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

